Citation Nr: 1704864	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or right knee disability, to include as due to medications used to treat the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in Vietnam, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for the claimed disability.  

In February 2009, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case for further development in November 2012, January 2015, January 2016, and June 2016.  Remand directives included obtaining all available service treatment records (STRs) and scheduling the Veteran for a VA examination to obtain opinion on the nature and etiology of his GERD.  STRs have subsequently been associated with the claims file, and the Veteran was afforded a VA examination in January 2013.  Medical opinion addendums were also obtained in April 2015, February 2016, and September 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review of the issue.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has a current diagnosis of GERD, which did not manifest until more than a year after discharge from service, is not etiologically related to service, and is not proximately due to or aggravated by the service-connected PTSD or right knee disability, to include as due to medications used as treatment for service-connected disabilities.  



CONCLUSION OF LAW

The criteria for service connection for GERD, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in February 2008, prior to the adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and SMC, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent a VA examination in January 2013 to obtain medical evidence regarding the nature and severity of the claimed disability.  Medical opinion addendums were obtained in April 2015, February 2016, and September 2016.  The Board finds the VA examination and opinions to be adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report and subsequent opinions are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed condition.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for GERD

The Veteran contends that he was treated for stomach cramps and ulcer complications in service while in Vietnam, and that the same symptoms have developed into complications with acid reflux today.  See the October 2007 statement; October 2008 notice of disagreement.  The Veteran asserts that alternatively, his GERD is secondary to his service-connected PTSD and/or right knee disability, including being due to medications used to treat the PTSD and/or knee.  See the January 2015 written brief presentation.

The medical evidence establishes that the Veteran has a current diagnosis of GERD.  See the 2006 private treatment records.  The Veteran is also currently service-connected for PTSD and a right knee disability.  


GERD was not diagnosed in active duty.  STRs indicate that in April 1968, the Veteran reported having stomach cramps after meals.  He was prescribed Piperazine and Donnatal.  In June 1968, the Veteran was treated for intestinal parasites.  In August 1968, he reported having stomach cramps and diarrhea three times per day for 3-4 months.  In a July 1969 separation examination, the Veteran's abdomen and viscera were found to be clinical normal; however, the Veteran reported that he had stomach, liver, or intestinal trouble.

The Board finds that there is no basis on which to award service connection for GERD on a direct basis or on a secondary basis.  In a February 1975 Army Reserves retention examination, the Veteran's abdomen and viscera were found to be normal, and the Veteran denied a history of stomach, liver, or intestinal trouble.  In January 1979, September 1983, May 1985, July 1988, June 1992, and July 1997 Army Reserves examinations, the Veteran's abdomen and viscera were consistently found to be normal, and the Veteran consistently denied a history of stomach, liver, or intestinal trouble.  

Post-service private treatment records indicate that in September 2000, the Veteran reported having intermittent solid food dysphagia.  He had an esophagogastroduodenoscopy (EGD), and was found to have esophagitis, hiatal hernia, esophageal stricture, and duodenal nodule.   

In January 2006, the Veteran was noted to have GERD symptoms for the past three years.  In March 2006, he had a diagnosis of GERD.  His symptoms included increased reflux at night and dry heaves.  In September 2006, the Veteran was noted to have been taking Celebrex for the past seven years; a treatment record from June 2008 indicates that the Celebrex was for knee pain.

In December 2007, the Veteran had an upper endoscopy performed.  Results showed a normal esophagus and stomach; however, the duodenum was not inspected due to patient intolerance.

In a June 2008 preoperative physical (done prior to knee surgery), the Veteran's medications included Diovan and an unknown anti-reflux medication.  In a July 2008 private treatment record, the Veteran denied having diarrhea or epigastric pain.    

In August 2009, the Veteran had an upper endoscopy performed due to abdominal pain.  Results showed a normal esophagus and stomach.  Results of a small bowel examination were also normal.

In May 2010, the Veteran reported having discomfort in the middle of the chest, which he felt was related to heartburn.  His symptoms started off in the epigastric area, and then gradually spread upwards with a water brash in his mouth.  Most of the episodes were triggered when he laid down supine, especially after a heavy meal.  He was assessed as having atypical chest pains, possibly GERD.  His medications included Protonix, Diovan, Levitra, and Celebrex.

The Veteran was afforded a VA examination for esophageal conditions in January 2013.  He indicated that he had GERD for the past 20 years, including during his time in the Reserves, but could not recall whether he had it during his active service in Vietnam.  The Veteran reported that if he ate something wrong, it stuck in his throat and he had to vomit it up, and that when he laid down he had reflux that woke him up and made him vomit.  He stated that he had been on Protonix for the past 8-9 years, but that he was first prescribed proton pump inhibitor (PPI) medication in 1996.  The examiner noted that the Veteran had been diagnosed with GERD since 2006, and opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that when the Veteran was treated for a worm infestation in 1968 while in service, his symptoms included nausea, vomiting, weight loss, abdominal pain, and steatorrhea.  He did not complain of heartburn, indigestion, or reflux-type symptoms in service.  Furthermore, there were no records showing continued complaints between 1968 and 2006.

In April 2015, the VA examiner who performed the January 2013 VA examination reviewed the available records conducted a telephone interview with the Veteran to provide a medical opinion addendum.  The examiner called the Veteran and explained the purpose of the phone.  The Veteran indicated that he was unsure of what medications he was taking, but that the only place he got medication from was the VA pharmacy.  The examiner concluded that the GERD was less likely than not related to the in-service complaints of stomach cramps because after treatment with a muscle relaxant and worm medication, there were no further abdominal complaints, and there were no documented complaints of heartburn, indigestion, or reflux-type symptoms in service.  The examiner also indicated that there was no objective evidence of GERD symptoms prior to the EGD done in 2000.  The examiner further opined that the Veteran's GERD was less likely than not proximately due to or the result of the Veteran's service-connected disabilities, including medication taken for PTSD and a right knee disability, because available records did not show that the Veteran took any medication for PTSD or knee pain.

Another VA medical opinion addendum was provided in February 2016 by the same examiner.  She indicated that the Veteran's GERD was less likely than not proximately due to or the result of the claimed in-service condition, and that it was less likely than not that the GERD was aggravated by the Veteran's medication for knee pain.  The examiner specified that the medical evidence of record did not document any ongoing use of analgesics for knee pain, other than mention in 2008 of previous use of Ultram and Tylenol.  She stated that the evidence of record was negative for any chronic use of medications to treat knee pain, including a 2008 total knee replacement surgery with no documentation of continued knee pain or treatment by analgesics.  The examiner further noted that it is well-known in the medical community that certain types of analgesics can be irritating to the GI tract and cause upset; for instance, NSAIDS can cause GI bleeding, and codeine can cause gastric upset.  She asserted that Tylenol and Ultram are generally well-tolerated and often prescribed for people with GI upsets, drugs.com stated that side-effects of Ultram include abdominal or stomach pain and heartburn, and Tylenol overdose can cause stomach pain or tenderness in the upper abdomen or stomach area.  However, based on the medical evidence of record, the Veteran had not been taking medication for knee pain since 2008, so his assertion that the GERD was caused by medication was not substantiated.  The examiner stated that it was well-known in the medical community that symptoms from medications that irritate the GI tract will resolve when medication is discontinued, especially with treatment of PPI medication that lowers stomach acid.

Most recently, the same examiner provided a third medical opinion addendum in September 2016 to discuss the medical evidence noting past use of Celebrex.  The examiner concluded that the Veteran's GERD is less likely than not proximately due to or the result of NSAID use, including Celebrex.  The rationale was that NSAIDs, including Celebrex, carry the side effect of GI irritation or ulcers, which are different than GERD.  GI irritation is an irritation of the stomach lining in which the gastric juices in the stomach further irritate it and can lead to ulcers; it is not a structural condition.  GERD is a structural problem with the esophageal sphincter that allows reflux of gastric content into the esophagus, and is not affected by use of NSAIDs.  The examiner further commented that the records showed the Veteran treated with a PPI and that it was standard practice that if someone would require long term NSAID, a H2 blocker or PPI type medication would also be prescribed to protect the stomach lining from GI irritation.  The examiner specified that the Veteran's esophagitis seen in 2000 resolved with use of PPIs, as evidenced by the 2007 and 2009 endoscopies that showed a normal stomach and esophagus.    

The Veteran has made a general assertion that his GERD is related to PTSD or the right knee disability, and/or the medication taken for the PTSD or right knee disability.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of GERD and his in-service symptoms or the nexus of GERD to various medications because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of GERD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of his GERD.  An opinion of etiology requires medical knowledge of the complexities of the gastrointestinal system and medication side effects, and involves objective clinical testing that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his GERD.

The Board finds the VA examiner's opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Her examination opinions were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  Her medical opinion addendums were rendered after detailed review of the claims file and further discussion with the Veteran regarding his medical history.  The examiner stated the rationales on which her opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner.  As such, there is no competent medical evidence to establish a nexus between the GERD and the PTSD or right knee disability, to include use of medication taken by the Veteran. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for GERD, to include as secondary to service-connected PTSD and/or the right knee disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD, to include as secondary to service-connected PTSD and/or the right knee disability, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


